Where an appeal to this court is upon the record only, the regularity of the proceedings in such record is the only question presented. In the absence of a bill of exceptions, the refusal of written charges to appellant will not be considered. In this case the appellant was convicted of the offense of unlawfully possessing a still, etc., to be used for the purpose of manufacturing prohibited liquors or beverages. He was duly sentenced to serve an indeterminate term of imprisonment in the penitentiary. The appeal is upon the record, there being no bill of exceptions. As the record is without error, the judgment of conviction in the lower court will stand affirmed.
Affirmed.